Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is sent in response to Applicant’s Communication received on September 10, 2019 and October, 2, 2019 for application number 16/492,902. This Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration and Claims.
3.    Claims 1-13 are presented for examination.
4.     Claims 1-13 have been amended.
Priority
5.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE 102017105103.1, filed on March 10, 2017.
6.	The application is also a National Phase entry of PCT Application No. . PCT/EP2018/055053, filed March 1, 2018.  

Information Disclosure Statement
7.	The information disclosure statement (IDS) submitted on September 10,2019 and October 14, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
8.	The abstract of the disclosure is objected to because “the abstract exceeds 150 words”.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claims 1, 2, 5, 7, 10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Javidi et al.(US 2006/0256436 A1)(hereinafter Javidi) in view of Shroff et al.(US 2019/0179128 A1)(hereinafter Shroff) in further view of Cohen et al.(US 2016/0062100 A1; cited on IDS by Applicant)(hereinafter Cohen).
Regarding claim 1, Javidi discloses a method for three-dimensional imaging of an object[See Fig. 9 and par. 0034 regarding optical three-dimensional image projector and its method], comprising:
imaging the object along an imaging beam path into a first image lying in a first image plane[See Fig. 9 and par. 0034 regarding a first micro-lens array 72 is positioned in proximity to a three-dimensional object 74 at an input plane 76 with a lens 78 disposed therebetween. An array of elemental images of the three-dimensional object is imaged onto and recorded on a recording device 80…],
arranging a first microlens array in the first image plane[See Fig. 9 and par. 0034 regarding a first micro-lens array 72 is positioned in proximity to a three-dimensional object 74 at an input plane 76 with a lens 78 disposed therebetween.], 
capturing an intensity distribution downstream of the first microlens array and obtaining image data therefrom[See Fig. 9 and par. 0034 regarding a first micro-lens array 72 is positioned in proximity to a three-dimensional object 74 at an input plane 76 with a lens 78 disposed therebetween. An array of elemental images of the three-dimensional object is imaged onto and recorded on a recording device 80 such as an optically addressable spatial light modulator, a liquid crystal display, photopolymers, ferroelectric materials or a photorefractive material, by lens 82 operative for any necessary scaling and/or magnification…(Thus, an intensity distribution downstream the first micro-lens array 72 is captured and an array of elemental images(image data) is obtained)], and
disposing a second microlens array downstream of the first microlens array[See Fig. 9 and par. 0034 regarding recovered images are imaged or projected by a lens 90 to a second micro-lens array 92, which is then focused by a lens 94 to project the image 96…(The second micro-lens array 92 is disposed downstream from the first micro-lens 72 as shown in Fig. 9)].
Javidi does not explicitly disclose disposing a second microlens array having a same pitch as the first microlens array downstream of the first microlens array.
However, configuring the second microlens array with the same or equal pitch as the first microlens array was well known in the art at the time of the invention was filed as evident from the teaching of Shroff [See at least Figs. 2 and 4 and par. 0038, 0044 regarding In some embodiments, the second micro lens array 228 has the same pitch/pattern and lens spacing as the first micro lens array 206 such that the fluorescence emissions 205A are locally contracted into contracted fluorescence emissions 205B without inversion or changing the relative distance between adjacent fluorescence emissions 205A..]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Javidi with Shroff teachings by including “disposing a second microlens array having a same pitch as the first microlens array downstream of the first microlens array” because this combination has the benefit of providing an optical configuration of two microlens arrays with the same pitch [See Shroff: at least Figs. 2 and 4 and par. 0038, 0044].
Further on, Javidi teaches or suggests laterally segmenting the first image into segments via the first and second microlens array and imaging the segments into a second image in which the segments are spaced apart from one another and separated by gaps [See Javidi: Fig. 9 and par. 0034 regarding a first micro-lens array 72 is positioned in proximity to a three-dimensional object 74 at an input plane 76 with a lens 78 disposed there between. An array of elemental images of the three-dimensional object is imaged onto and recorded on a recording device 80 such as an optically addressable spatial light modulator, a liquid crystal display, photopolymers, ferroelectric materials or a photorefractive material, by lens 82 operative for any necessary scaling and/or magnification…The images so recorded are recovered or retrieved from the recording device 80 at a beam splitter 84 by an incoherent or coherent light source 86, such as a laser beam, and a collimating lens 88.  The recovered images are imaged or projected by a lens 90 to a second micro-lens array 92, which is then focused by a lens 94 to project the image 96.  (Thus, a first array of elemental images is obtained through first micro-lens array 72 and then the array of elemental images is again imaged through second micro-lens 92 to project the image 96. The elemental images can be interpreted as image segments which are spaced apart due to the space between the microlenses in each array 72 and 92 )], and
[See Javidi: Fig. 9 and par. 0034 regarding a first micro-lens array 72 is positioned in proximity to a three-dimensional object 74 at an input plane 76 with a lens 78 disposed there between. An array of elemental images of the three-dimensional object is imaged onto and recorded on a recording device 80 such as an optically addressable spatial light modulator, a liquid crystal display, photopolymers, ferroelectric materials or a photorefractive material, by lens 82 operative for any necessary scaling and/or magnification. Photorefractive crystals have very large storage capacity and as a result many views of the object 74, or different objects, may be stored simultaneously by various techniques in volume holography and various multiplexing techniques such as angular multiplexing, wavelength multiplexing, spatial multiplexing or random phase code multiplexing. (Thus a random phase code multiplexing can be performed downstream of the first micro-lens 72)].
Javidi and Shroff do not explicity disclose  said phase manipulation producing a spot in the second image plane for each segment according to a point spread function, a form and/or structure of said spot encoding the depth position in the object and covering the gaps in the second image.
However, implementing a phase manipulation for each segment of the image plane according to a point spread function was well known in the art at the time of the invention was filed as evident from the teaching of Cohen[See at least Figs.  1, 2A, 4A, par. 0006-0009,0020-0023, 0031, 0033-0037, 0039-0041, 0043,  regarding use of phase mask component to alter a phase characteristic of light travelling a path through the objective lens and the microlens element.  In more particular embodiments, an optical apparatus includes components that shape a point spread function (PSF) and diffraction pattern of an optical device, such as by shaping the PSF and diffraction pattern on a detector plane of a LFM.  The components can be implemented in one or more of the back-focal plane of a microscope's objective, in the native image plane, and as part of a microlens array (e.g., a phase mask in each microlens aperture)...] .
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Javidi and Shroff with Cohen teachings by including “said phase manipulation producing a spot in the second image plane for each segment according to a point spread function, a form and/or structure of said spot encoding the depth position in the object and covering the gaps in the second image” because this combination has the benefit of providing phase manipulations to the light travelling through the microlens array to alter its phase characteristics [See Cohen: at least Figs.  1, 2A, 4A, par. 0006-0009, 0020-0023, 0031, 0033-0037, 0039-0041, 0043].
Further on, when combined, Javidi and Cohen teach or suggest capturing the intensity distribution for the second image, the form and/or structure of the spots being resolved [See Javidi: Fig. 9 and par. 0034 regarding a first micro-lens array 72 is positioned in proximity to a three-dimensional object 74 at an input plane 76 with a lens 78 disposed there between. An array of elemental images of the three-dimensional object is imaged onto and recorded on a recording device 80 such as an optically addressable spatial light modulator, a liquid crystal display, photopolymers, ferroelectric materials or a photorefractive material, by lens 82 operative for any necessary scaling and/or magnification…The images so recorded are recovered or retrieved from the recording device 80 at a beam splitter 84 by an incoherent or coherent light source 86, such as a laser beam, and a collimating lens 88.  The recovered images are imaged or projected by a lens 90 to a second micro-lens array 92, which is then focused by a lens 94 to project the image 96.  (A second image is captured). See Cohen: at least Figs.  1, 2A, 4A, par. 0006-0009, 0020-0023, 0031, 0033-0037, 0039-0041, 0043 regarding The phase mask(s) alters a phase characteristic of light from a specimen, which travels through the objective lens and the microlens element to the photosensors.  The photosensors detect the light and provide output image data for the specimen, with the resulting image having spatial resolution characteristics that are enhanced via the altered phase characteristic (e.g., with the phase mask(s) altering the phase characteristic in a PSF the detected light). In certain embodiments, the apparatus also includes a processor circuit that processes the output of the one or more optical elements to provide a two-dimensional or three-dimensional image of the specimen, based on the altered phase characteristic...], and  
6Attorney Docket No. 3081.0575WU1 ascertaining a lateral intensity distribution and a depth specification for each of the segments from the form and/or structure of the spots and producing a depth-resolved image of the object therefrom [ See Javidi: Fig. 9 and par. 0034 regarding a first micro-lens array 72 is positioned in proximity to a three-dimensional object 74 at an input plane 76 with a lens 78 disposed there between. An array of elemental images of the three-dimensional object is imaged onto and recorded on a recording device 80 such as an optically addressable spatial light modulator, a liquid crystal display, photopolymers, ferroelectric materials or a photorefractive material, by lens 82 operative for any necessary scaling and/or magnification…The images so recorded are recovered or retrieved from the recording device 80 at a beam splitter 84 by an incoherent or coherent light source 86, such as a laser beam, and a collimating lens 88.  The recovered images are imaged or projected by a lens 90 to a second micro-lens array 92, which is then focused by a lens 94 to project the image 96. Thus, this technique can be used for real-time three-dimensional image projection as well as storage of elemental images of multiple three-dimensional objects. (Accordingly, at least one three-dimensional image of an object is produced). See Cohen: at least Figs.  1, 2A, 4A, par. 0006-0009, 0019-0023, 0031, 0033-0037, 0039-0041, 0043, 0053, 0055, 0065 regarding The phase mask(s) alters a phase characteristic of light from a specimen, which travels through the objective lens and the microlens element to the photosensors.  The photosensors detect the light and provide output image data for the specimen, with the resulting image having spatial resolution characteristics that are enhanced via the altered phase characteristic (e.g., with the phase mask(s) altering the phase characteristic in a PSF the detected light). In certain embodiments, the apparatus also includes a processor circuit that processes the output of the one or more optical elements to provide a two-dimensional or three-dimensional image of the specimen, based on the altered phase characteristic... A microlens phase mask is selected to control a diffraction pattern on the detector plane of the light rays received from different depths, and in particular, to ensure it can support high frequency information in the pattern generated behind each microlens...].
Regarding claim 7, Javidi discloses a camera for three-dimensional object imaging using an imaging device that images an object into a first image lying in a first image plane [See Fig. 9 and par. 0034 regarding optical three-dimensional image projector and its method configured to image a three-dimensional object 74], the camera comprising:
 a first microlens array for arrangement in the first image plane of the microscope or in a further image plane derived therefrom an intermediate optical unit [See Fig. 9 and par. 0034 regarding a first micro-lens array 72 is positioned in proximity to a three-dimensional object 74 at an input plane 76 with a lens 78 disposed therebetween.], 
 a detector that produces image data and that is disposed downstream of the first microlens array [See Fig. 9 and par. 0034 regarding a first micro-lens array 72 is positioned in proximity to a three-dimensional object 74 at an input plane 76 with a lens 78 disposed therebetween. An array of elemental images of the three-dimensional object is imaged onto and recorded on a recording device 80…], and 
a control device for producing a depth-resolved image of the object from the image data [See Fig. 9 and par. 0034 regarding a first micro-lens array 72 is positioned in proximity to a three-dimensional object 74 at an input plane 76 with a lens 78 disposed therebetween. An array of elemental images of the three-dimensional object is imaged onto and recorded on a recording device 80 such as an optically addressable spatial light modulator, a liquid crystal display, photopolymers, ferroelectric materials or a photorefractive material, by lens 82 operative for any necessary scaling and/or magnification…], 
a second microlens array arranged between the first microlens array and the detector[See Fig. 9 and par. 0034 regarding recovered images are imaged or projected by a lens 90 to a second micro-lens array 92, which is then focused by a lens 94 to project the image 96…(The second micro-lens array 92 is disposed downstream from the first micro-lens 72 as shown in Fig. 9)], the first and second microlens arrays are configured to segment the first image laterally into segments and to image these into a second image in which the segments are spaced apart from one another and separated by gaps[See Javidi: Fig. 9 and par. 0034 regarding a first micro-lens array 72 is positioned in proximity to a three-dimensional object 74 at an input plane 76 with a lens 78 disposed there between. An array of elemental images of the three-dimensional object is imaged onto and recorded on a recording device 80 such as an optically addressable spatial light modulator, a liquid crystal display, photopolymers, ferroelectric materials or a photorefractive material, by lens 82 operative for any necessary scaling and/or magnification…The images so recorded are recovered or retrieved from the recording device 80 at a beam splitter 84 by an incoherent or coherent light source 86, such as a laser beam, and a collimating lens 88.  The recovered images are imaged or projected by a lens 90 to a second micro-lens array 92, which is then focused by a lens 94 to project the image 96.  (Thus, a first array of elemental images is obtained through first micro-lens array 72 and then the array of elemental images is again imaged through second micro-lens 92 to project the image 96. The elemental images can be interpreted as image segments which are spaced apart due to the space between the microlenses in each array 72 and 92 )].
Javidi does not explicitly disclose8Attorney Docket No. 3081.0575WU1 a second microlens array having a same pitch as the first microlens array arranged between the first microlens array and the detector.
[See at least Figs. 2 and 4 and par. 0038, 0044 regarding In some embodiments, the second micro lens array 228 has the same pitch/pattern and lens spacing as the first micro lens array 206 such that the fluorescence emissions 205A are locally contracted into contracted fluorescence emissions 205B without inversion or changing the relative distance between adjacent fluorescence emissions 205A..]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Javidi with Shroff teachings by including “a second microlens array having a same pitch as the first microlens array arranged between the first microlens array and the detector” because this combination has the benefit of providing an optical configuration of two microlens arrays with the same pitch [See Shroff: at least Figs. 2 and 4 and par. 0038, 0044].
Further on, Javidi teaches or suggests a phase manipulation device that is disposed downstream of the first microlens array [See Javidi: Fig. 9 and par. 0034 regarding a first micro-lens array 72 is positioned in proximity to a three-dimensional object 74 at an input plane 76 with a lens 78 disposed there between. An array of elemental images of the three-dimensional object is imaged onto and recorded on a recording device 80 such as an optically addressable spatial light modulator, a liquid crystal display, photopolymers, ferroelectric materials or a photorefractive material, by lens 82 operative for any necessary scaling and/or magnification. Photorefractive crystals have very large storage capacity and as a result many views of the object 74, or different objects, may be stored simultaneously by various techniques in volume holography and various multiplexing techniques such as angular multiplexing, wavelength multiplexing, spatial multiplexing or random phase code multiplexing. (Thus a random phase code multiplexing can be performed downstream of the first micro-lens 72)].
  said phase manipulation device producing a spot in the second image plane for each segment according to a point spread function, a form and/or structure of said spot encoding the depth position in the object and covering the gaps in the second image.
However, implementing a phase manipulation for each segment of the image plane according to a point spread function was well known in the art at the time of the invention was filed as evident from the teaching of Cohen[See at least Figs.  1, 2A, 4A, par. 0006-0009,0020-0023, 0031, 0033-0037, 0039-0041, 0043,  regarding use of phase mask component to alter a phase characteristic of light travelling a path through the objective lens and the microlens element.  In more particular embodiments, an optical apparatus includes components that shape a point spread function (PSF) and diffraction pattern of an optical device, such as by shaping the PSF and diffraction pattern on a detector plane of a LFM.  The components can be implemented in one or more of the back-focal plane of a microscope's objective, in the native image plane, and as part of a microlens array (e.g., a phase mask in each microlens aperture)...] .
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Javidi and Shroff with Cohen teachings by including “said phase manipulation device producing a spot in the second image plane for each segment according to a point spread function, a form and/or structure of said spot encoding the depth position in the object and covering the gaps in the second image” because this combination has the benefit of providing phase manipulations to the light travelling through the microlens array to alter its phase characteristics [See Cohen: at least Figs.  1, 2A, 4A, par. 0006-0009, 0020-0023, 0031, 0033-0037, 0039-0041, 0043].
 Further on, when combined, Javidi and Cohen teach or suggest wherein the detector lies in the second image plane and is configured to capture the form and/or structure of the spots [See Javidi: Fig. 9 and par. 0034 regarding a first micro-lens array 72 is positioned in proximity to a three-dimensional object 74 at an input plane 76 with a lens 78 disposed there between. An array of elemental images of the three-dimensional object is imaged onto and recorded on a recording device 80 such as an optically addressable spatial light modulator, a liquid crystal display, photopolymers, ferroelectric materials or a photorefractive material, by lens 82 operative for any necessary scaling and/or magnification…The images so recorded are recovered or retrieved from the recording device 80 at a beam splitter 84 by an incoherent or coherent light source 86, such as a laser beam, and a collimating lens 88.  The recovered images are imaged or projected by a lens 90 to a second micro-lens array 92, which is then focused by a lens 94 to project the image 96.  (A second image is captured). See Cohen: at least Figs.  1, 2A, 4A, par. 0006-0009, 0020-0023, 0031, 0033-0037, 0039-0041, 0043 regarding The phase mask(s) alters a phase characteristic of light from a specimen, which travels through the objective lens and the microlens element to the photosensors.  The photosensors detect the light and provide output image data for the specimen, with the resulting image having spatial resolution characteristics that are enhanced via the altered phase characteristic (e.g., with the phase mask(s) altering the phase characteristic in a PSF the detected light). In certain embodiments, the apparatus also includes a processor circuit that processes the output of the one or more optical elements to provide a two-dimensional or three-dimensional image of the specimen, based on the altered phase characteristic...], and 
 wherein the control device ascertains a lateral intensity distribution and a depth position specification for each segment from the form and/or structure of the spot and produces the depth-resolved image of the object therefrom[ See Javidi: Fig. 9 and par. 0034 regarding a first micro-lens array 72 is positioned in proximity to a three-dimensional object 74 at an input plane 76 with a lens 78 disposed there between. An array of elemental images of the three-dimensional object is imaged onto and recorded on a recording device 80 such as an optically addressable spatial light modulator, a liquid crystal display, photopolymers, ferroelectric materials or a photorefractive material, by lens 82 operative for any necessary scaling and/or magnification…The images so recorded are recovered or retrieved from the recording device 80 at a beam splitter 84 by an incoherent or coherent light source 86, such as a laser beam, and a collimating lens 88.  The recovered images are imaged or projected by a lens 90 to a second micro-lens array 92, which is then focused by a lens 94 to project the image 96. Thus, this technique can be used for real-time three-dimensional image projection as well as storage of elemental images of multiple three-dimensional objects. (Accordingly, at least one three-dimensional image of an object is produced). See Cohen: at least Figs.  1, 2A, 4A, par. 0006-0009, 0019-0023, 0031, 0033-0037, 0039-0041, 0043, 0053, 0055, 0065 regarding The phase mask(s) alters a phase characteristic of light from a specimen, which travels through the objective lens and the microlens element to the photosensors.  The photosensors detect the light and provide output image data for the specimen, with the resulting image having spatial resolution characteristics that are enhanced via the altered phase characteristic (e.g., with the phase mask(s) altering the phase characteristic in a PSF the detected light). In certain embodiments, the apparatus also includes a processor circuit that processes the output of the one or more optical elements to provide a two-dimensional or three-dimensional image of the specimen, based on the altered phase characteristic... A microlens phase mask is selected to control a diffraction pattern on the detector plane of the light rays received from different depths, and in particular, to ensure it can support high frequency information in the pattern generated behind each microlens...].
Regarding claim 12, Javidi, Shroff and Cohen teach all the limitations of claim 7, and are analyzed as previously discussed with respect to that claim. Further on, Shroff and Cohen teaches or suggest a microscope comprising the camera as claimed in claim 7[See Shroff: Figs. 1-2 and 4 and par. 0026 regarding structured illumination microscopy (SIM) system. See Cohen: at least Figs.  1-4A regarding light field microscope (LFM) apparatus.]
Regarding claims 2 and 13, Javidi, Shroff and Cohen teach all the limitations of claims 1 and 12, and are analyzed as previously discussed with respect to those claims. Further on, Javidi, Shroff and Cohen teach or suggest wherein the object is imaged in the imaging beam path using an objective lens and a tube lens / further comprising an imaging beam path comprising an objective and a tube lens disposed downstream thereof [See Javidi: Fig. 9 and par.  0034 regarding first micro-lens array 72 is positioned in proximity to a three-dimensional object 74 at an input plane 76 with a lens 78 disposed therebetween.  An array of elemental images of the three-dimensional object is imaged onto and recorded on a recording device 80 such as an optically addressable spatial light modulator, a liquid crystal display, photopolymers, ferroelectric materials or a photorefractive material, by lens 82 operative for any necessary scaling and/or magnification.  See Shroff: at least Figs. 1-2, 4 and par. 0029, 0037, 0041 regarding resulting excitation 205 of the sample 225 produces a patterned fluorescence emission 205A that may be collected in epi-mode, and then descanned by the galvanometric mirror 218 as the fluorescence emissions 205A are imaged by the objective lens 224, tube lens 222 and fourth lens 220 onto the galvanometer mirror 218. See Cohen: Figs. 1-4B and  par. 0040-0041, 0057 regarding Light rays are detected and received at different angles from the specimen via the objective lens and microlens array, in which the light rays represent aliased views of the specimen. Also in Figs. 2A and 2B, 3A and 3B, and 4A and 4B, each figure shows an objective lens 210, tube lens 220, microlens array 230, and photodetector 240.], the first image additionally being expanded by a post-enlarging optical unit / and a post-enlarging optical unit that expands the first image[ See Javidi: Fig. 9 and par.  0034 regarding first micro-lens array 72 is positioned in proximity to a three-dimensional object 74 at an input plane 76 with a lens 78 disposed therebetween.  An array of elemental images of the three-dimensional object is imaged onto and recorded on a recording device 80 such as an optically addressable spatial light modulator, a liquid crystal display, photopolymers, ferroelectric materials or a photorefractive material, by lens 82 operative for any necessary scaling and/or magnification. See Shroff: at least Figs. 1-2, 4 regarding several lenses that can be used for scaling or magnification].  
Regarding claims 5 and 10, Javidi, Shroff and Cohen teach all the limitations of claims 1 and 7, and are analyzed as previously discussed with respect to those claims. Further on, Cohen teaches or suggests  wherein the phase manipulation is carried out using a phase mask that acts on all 7Attorney Docket No. 3081.0575WU1 segments or using a phase mask array that comprises individual phase mask elements for individual segments / wherein the phase manipulation element is a phase mask that acts on all segments or a phase mask array that comprises individual phase mask elements for individual segments [See Cohen: at least Figs.  1, 2A, 4A, par. 0006-0009,0020-0023, 0031, 0033-0037, 0039-0041, 0043,  regarding use of phase mask component to alter a phase characteristic of light travelling a path through the objective lens and the microlens element.  In more particular embodiments, an optical apparatus includes components that shape a point spread function (PSF) and diffraction pattern of an optical device, such as by shaping the PSF and diffraction pattern on a detector plane of a LFM.  The components can be implemented in one or more of the back-focal plane of a microscope's objective, in the native image plane, and as part of a microlens array (e.g., a phase mask in each microlens aperture)...].  

11.	Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Javidi et al.(US 2006/0256436 A1)(hereinafter Javidi) in view of Shroff et al.(US 2019/0179128 A1)(hereinafter Shroff) in further view of Cohen et al.(US 2016/0062100 A1; cited on IDS by Applicant)(hereinafter Cohen) in further view of MIYAZAKI(US 2019/0107704 A1)(hereinafter Miyazaki).

Regarding claims 6 and 11, Javidi, Shroff and Cohen teach all the limitations of claims 1 and 7, and are analyzed as previously discussed with respect to those claims.
Javidi, Shroff and Cohen do not explicitly disclose wherein a relationship between the focal length f and the distance p of the centers of the microlenses of the second microlens array satisfies the relation                            
                            
                                
                                    
                                        
                                            f
                                        
                                        
                                            p
                                        
                                    
                                
                            
                            =
                            
                                
                                    α
                                
                                
                                    
                                        
                                            2
                                             
                                            N
                                            A
                                        
                                    
                                
                            
                        
                    , where α is a ratio between a beam cross-sectional area at each microlens of the second microlens array and an area of the microlens, and NA is a numerical aperture in the first image.  
However, the relationship between the focal length and the distance of the centers of the microlenses in a microlens array defined as                              
                            
                                
                                    
                                        
                                            f
                                        
                                        
                                            p
                                        
                                    
                                
                            
                            =
                            
                                
                                    α
                                
                                
                                    
                                        
                                            2
                                             
                                            N
                                            A
                                        
                                    
                                
                            
                             
                             
                             
                             
                             
                        
                    was well known in the art at the time of the invention was filed as evident from the teaching of Miyazaki [See at least par. 0082 and equation below par. 0082 regarding when β is the imaging magnification of the object image formed on the microlens array 6, NA is the numerical aperture of the objective lens 2, f is the focal length of the microlens 10, p is the pitch of the imaging element 11, n2 is the number of pixels included in one picture element, n x p is the pitch of the microlens array 6, k x p (k is a coefficient) is the permissible amount of shift of the center of the pupil image on the imaging element surface, and θ is permissible tilting of the chief ray, a pupil image having a diameter identical to the pitch of the microlens 10 is formed on the imaging element 11, with a focal length f determined as shown below.                         
                            f
                            =
                            
                                
                                    p
                                    .
                                    n
                                    .
                                    β
                                
                                
                                    (
                                    2
                                    N
                                    A
                                    )
                                
                            
                        
                    . (By rearranging the equation in terms of                         
                            
                                
                                    
                                        
                                            f
                                        
                                        
                                            p
                                        
                                    
                                
                            
                        
                    , the relationship yields                         
                            
                                
                                    
                                        
                                            f
                                        
                                        
                                            p
                                        
                                    
                                
                            
                            =
                            
                                
                                    n
                                    .
                                    β
                                
                                
                                    
                                        
                                            2
                                             
                                            N
                                            A
                                        
                                    
                                
                            
                             
                        
                    ).]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Javidi, Shroff and Cohen with Miyazaki teachings by including “wherein a relationship between the focal length f and the distance p of the centers of the microlenses of the second microlens array satisfies the relation                            
                            
                                
                                    
                                        
                                            f
                                        
                                        
                                            p
                                        
                                    
                                
                            
                            =
                            
                                
                                    α
                                
                                
                                    
                                        
                                            2
                                             
                                            N
                                            A
                                        
                                    
                                
                            
                        
                    , where α is a ratio between a beam cross-sectional area at each microlens of the second microlens array and an area of the microlens, and NA is a numerical aperture in the first image” because this combination has the benefit of providing a mathematical representation of the microlens array requirements for the optical system such as the focal length [See Miyazaki: at least par. 0082].
Allowable Subject Matter
12.	Claims 3-4 and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA J PICON-FELICIANO whose telephone number is (571)272-5252.  The examiner can normally be reached on Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571 272 7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 






/Ana Picon-Feliciano/Examiner, Art Unit 2482                                                                                                                                                                                                        
/JONATHAN R MESSMORE/Primary Examiner, Art Unit 2482